Citation Nr: 1046153	
Decision Date: 12/09/10    Archive Date: 12/20/10	

DOCKET NO.  07-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the VARO in 
Albuquerque, New Mexico, that confirmed and continued a 70 
percent disability rating for the Veteran's PTSD.  Evidence of 
record reasonably raises the issue of the Veteran's entitlement 
to a TDIU rating.  A claim for a TDIU rating is part of an 
increased rating claim when such claim is raised by the record.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, that claim 
has been added to the appeal.  


FINDINGS OF FACT

1.  Total social and industrial impairment attributable to the 
Veteran's PTSD is not shown.  

2.  The manifestations of the Veteran's PTSD result in difficulty 
in establishing and maintaining effective work and social 
relationships.

3.  Symptoms attributable to the PTSD reasonably preclude gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 70 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The requirements for a TDIU rating are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.19 (2010.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in developing claims.  When VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.156 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), the United States Court 
of Appeals for Veterans Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  

By its decision below, the Board is awarding the Veteran a TDIU.  
Accordingly, as to this issue the question with regard to timing 
or content of VCAA notice provided to the Veteran is moot.  With 
regard to the claim for an increased rating, the mandates of the 
VCAA have been essentially met.  The case was remanded by the 
Board in April 2010 to obtain additional evidence and to accord 
the Veteran a more current examination by a physician 
knowledgeable in psychiatric disorders.  Service treatment 
records have been obtained.  Additionally, VA records necessary 
to make a determination have been obtained.  VA examinations have 
been provided to the Veteran at various times, including one in 
May 2010.  The examinations have described the Veteran's 
psychiatric impairment in sufficient detail for the Board to make 
an informed decision at this time.  See Barr v. Nicholson, 21 
Vet. App. 303 312 (2007).  

In view of the foregoing, the Board finds all necessary 
notification and development action has been accomplished, and 
therefore appellate review may proceed.  



Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule) 
and are intended to represent the average impairment in earning 
capacity resulting from disability in general.  38 U.S.C.A. 
§ 1155; 38 C. F. R. § 4.1.  

Disabilities are reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable general policy considerations 
are:  interpretative reports of examinations in light of their 
whole recorded history, and reconciling the Veteran's reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of the disability,  38 C. F. R.  
§ 4.2; resolve any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C. F. R. § 4.3; where 
there is a question as to which of two evaluations should be 
applied, assign the higher of the two where the disability 
picture more nearly approximates the criteria required for the 
next higher rating, 38 C. F. R. § 4.7; evaluations are based upon 
lack of usefulness, and  it will be remembered that a person may 
be too disabled to engage in employment although he or she is up 
and about and fairly comfortable at home or upon limited 
activity,  38 C. F. R. 4.10.

If the disability has undergone varying and distinct levels of 
severity throughout the time period the increased rating claim 
has been pending, staged ratings may be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).

In this case, service connection for PTSD was granted by rating 
decision dated in March 2002 and a 70 percent disability rating 
was assigned, effective April 19, 2001.  

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.

According to the general rating formula, a 70 percent rating is 
assigned for a psychiatric disorder when there is occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment,          thinking, or 
mood, due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
or maintain effective relationships.

The maximum schedular rating of 100 percent is for assignment 
when the condition results in total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of mental 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or own 
name.  38 C.F.R. § 4.130, Code 9411.

The criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their effects 
that would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

Psychiatric examinations frequently include the assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
4th Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) the GAF is a 
scale reflecting "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health status."  
There is no question that a GAF score and interpretation of a 
score are important considerations in rating a psychiatric 
disability.  See, for example, Richard v. Brown, 9 Vet. App. 266 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the 
GAF score assigned in a case, like an examiner's assessment of 
the severity of an eye condition, is not dispositive of the 
evaluation at issue; however, the GAF score must be considered in 
light of the actual symptoms of the disorder, and this provides a 
permanent basis for the rating assigned.  See 38 C.F.R. § 4.126 
(a).

A GAF score of 41 to 50 is defined as reflective of serious 
symptoms, (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable to 
keep a job).  

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. 
flattened affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers).

Factual Background and Analysis

Considering the evidence in light of the above, the Board finds 
that a disability rating in excess of 70 percent is not warranted 
for the Veteran's PTSD.  The Board notes that it has thoroughly 
reviewed all the evidence in the claims folder.  Although the 
Board has an obligation to provide reasons and bases supporting 
its decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or in his behalf.  See Gonzales 
v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000))  (The Board must 
review the entire record but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most salient and 
relevant evidence, and on what this evidence shows or fails to 
show, on the claim.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

The medical evidence relating to the Veteran's psychiatric status 
consists primarily of VA rating examinations and reports of 
outpatient visits over the past several years.  The pertinent 
evidence reveals GAF scores of 45 and 50, both scores indicative 
of significant functional impairment.  However, neither score is 
reflective of a disability picture equating to total social and 
industrial impairment.  

At the time of the November 2005 examination, the Veteran stated 
he had basically been a loner.  He went to work and came home.  
He had no real friends.  He lived with his significant other.  He 
had had very few close relationships since service.  He was 
currently working with the Forest Service where he could function 
alone on his job.  He was not receiving any kind of treatment for 
psychiatric symptomatology and he had never been hospitalized for 
psychiatric purposes.

On examination he was described as clean and casually dressed.  
His speech was impoverished.  He was cooperative and friendly.  
Affect was constricted and blunted.  His mood was depressed and 
fearful.  He was properly oriented.  Judgment was partially 
impaired.  Recent and remote memory were mildly impaired.  
Immediate memory was normal.  He was given an Axis I diagnosis of 
PTSD with depression.  He was given an Axis II diagnosis of 
chronic alcohol abuse.  He was also given a GAF score of 45 for 
the past two years.  It was remarked that the Veteran enjoyed his 
work in the National Forest "because I'm alone and at peace 
there.  No one can bother me."  

Of record is the Veteran's substantive appeal dated in April 2007 
at which time he stated "no one will hire me due to PTSD..."

Additional pertinent evidence includes the report of a VA 
psychiatric examination accorded the Veteran in May 2010.  The 
claims file was reviewed by the examiner.  It was indicated there 
were reports of outpatient treatment for a psychiatric disorder.  
The Veteran stated his private physician had prescribed 
medication for sleep, but he did not recall the name of it.  He 
was taking it on an as-needed basis since 2008.  The Veteran was 
not receiving any therapy for his psychiatric symptomatology.

The Veteran was continuing in a relationship with a woman he had 
been with 15 years.  They lived separately during the week, but 
were together on weekends.  The Veteran had two adult children by 
his first marriage and he was in contact with his son and 
daughter, as well as his grandchildren.  He stopped drinking and 
using drugs in 2009 because he wanted to be around for his 
children and grandchildren.   The Veteran liked to garden and be 
outside.  He also liked to go fishing.  It was reported that he 
retired in April 2007 on his 60th birthday from a job that he had 
for 27 years with the U.S. Forest Service.  He stated he was able 
to survive because he was outdoors and at peace and by himself.  
He retired because of a budget cut and this led to more work per 
staff member and the work became stressful for him.  

On psychiatric examination he was described as neatly groomed and 
casually dressed.  Speech was spontaneous.  Attitude was 
cooperative and relaxed.  Affect was full.  Mood was calm and 
centered.  He was properly oriented.  As for judgment he 
understood the outcome of his behavior.  With regard to insight 
he understood that he had a problem.  With regard to panic 
attacks, he said that he had them about four times a week.  That 
resulted in sweating and fear of those in control.  He exhibited 
no psychotic symptomatology.  Recent memory and immediate memory 
were normal, but remote memory was mildly impaired.  

Following examination, the Veteran was given a diagnosis of 
severe PTSD.  Also diagnosed was alcohol abuse in sustained full 
remission.  There was no Axis II diagnosis.  The examiner 
commented that the Veteran continued to have PTSD symptoms that 
disrupted his sleep and left him exhausted and troubled 
throughout the day.  Notation was also made of social isolation, 
irritability, and avoidance.  However, the examiner added that 
the Veteran had taken enormous strides in achieving and 
maintaining sobriety based upon his own determination to lead a 
healthy life and to care about himself.  The Veteran was given a 
GAF score of 50 for the past year because of his sustained 
sobriety and management of his PTSD symptoms.

The examiner stated that the Veteran did not have total social 
and occupational impairment because of his PTSD symptomatology.  
Noting that the Veteran had been able to maintain employment for 
27 years on a job that allowed him to work alone and outdoors, 
the examiner added that these conditions "were necessary to 
buffer him from a strong aversion to social interaction, where he 
had a degree of reactivity to trauma cues, and from his poor 
stress tolerance.  If he were to need to work again, it is most 
likely that he would need a position that afforded similar 
conditions."  The examiner stated that the current level of PTSD 
symptoms would not preclude the Veteran from gainful employment, 
so long as his alcohol abuse remained in full sustained remission 
and as long as the job conditions allowed him to work alone and 
outdoors.  The Veteran reportedly showed no capacity to reverse 
his longstanding pattern of social isolation, even under the 
current conditions of optimal psychosocial functioning which he 
had achieved through his sobriety.  

Based on the aforementioned reports of medical examinations, the 
Board finds that neither examination nor any other additional 
pertinent evidence shows the presence of total occupational and 
social impairment so as to warrant the assignment the next higher 
rating of 100 percent.  The Veteran has not been shown to exhibit 
gross impairment in thought processes or communications, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
intermittent inability to perform duties of daily living, 
disorientation of time or place or memory loss of names of close 
relatives, own occupation or own name, all symptoms of total 
impairment.  The 70 percent rating currently in effect, the Board 
notes, is reflective of severe social and industrial impairment, 
is the appropriate rating for assignment.

TDIU

A TDIU rating may be assigned when a schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, or 
at least one disability is rated at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.

Service connection is in effect for PTSD, and a 70 percent rating 
is assigned.  Accordingly, the Veteran meets the criteria for 
consideration of a TDIU on the schedular basis.  38 C.F.R. § 4.16 
(a).  When the schedular criteria are met, employment 
difficulties due to age and not service-connected conditions must 
be excluded when determining entitlement to a TDIU rating.  
38 C.F.R. § 4.19.

According to the evidence of record, the Board has not been 
gainfully employed since 2007.  The Veteran has stated he was 
able to work at his job at the Forest Service for so many years 
because he was able to work outdoors and to work alone.  The 
examiner stated that if the Veteran were to work again, it would 
be most likely that he would need a position that afforded him 
the special considerations such as working outdoors and working 
alone.  The examiner stated the Veteran had limited resources for 
controlling strong reactivity to stressor accused; it was noted 
one of the reasons he left his previous job was because of budget 
cutbacks and additional stressors placed on the Veteran.  

Special conditions on employment are not required and the 
evidence suggests the Veteran's psychiatric status is such that 
employment in most fields of endeavor would be a significant 
challenge for him.  In view of the foregoing, the Board finds the 
question as to whether the Veteran is employable despite his 
service-connected PTSD symptomatology is at least in equipoise.  
Under such circumstances, the Veteran is given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (b).  Accordingly, the Board finds 
that service connection for PTSD precludes gainful employment.  


ORDER

A disability rating in excess of 70 percent for PTSD is denied.  

Entitlement to a TDIU rating is granted.


	                        
____________________________________________
	V. L.  JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


